Title: To George Washington from the Continental Congress Medical Committee, 13 February 1777
From: Continental Congress Medical Committee
To: Washington, George

 

Sir
Baltimore Feby 13th 1777

The Congress Apprehending that the Small Pox may greatly endanger the Lives of our fellow Citizens who Compose the army under your Excellency’s Command, and also very much embarrass the Military Operations, have directed their Medical Committee to request your Excellency to give Orders that all who have not had that Disease may be Inoculated, if your Excellency Shall be of Opinion that it can be done without prejudice to your Operations.
Some Battalions from Virginia are now on their march to Join you, and are ordered to take the upper rout, in order to avoid Philadelphia where the Infection now prevails. It is Submitted to your Excellency whether they ought not to Stop Somewhere in order to undergo Inoculation. The Committee request your Excellency to give the Necessary orders if it be your Opinion that they can be so long Spared from Service.
We beg leave to remind you that the Southern Troops are greatly Alarmed at the Small Pox, and that it very often proves fatal to them in the Natural way. This Suggestion we doubt not will, with regard to this object, draw your particular attention to the Troops who may be ordered to Join you from those States We hope Sir this Attention may prevent the Danger and Inconveniences Apprehended by Congress and we have the most perfect reliance on your Excellencys well known Humanity, and Singular Regard to your Troops for carrying their Intention into Effect, if it be adviseable. I have the Honor to be with the utmost respect (in the name of the medical Committee) Your Excellency’s Most obedient Servant

B: Rush. Chairman

